


Exhibit 10.2




RENEWAL REVOLVING NOTE




$35,000,000.00    Brookings, South Dakota
November 15, 2013


FOR VALUE RECEIVED, Daktronics, Inc., a South Dakota corporation ("Borrower"),
promises to pay to U.S. Bank National Association, a national banking
association ("Lender," which term will include any future holder hereof), at 141
North Main Avenue, Post Office Box 5308, Sioux Falls, South Dakota 57117-5308 or
at such other place as Lender may from time to time designate in writing, the
principal sum of Thirty-five Million and No/100 Dollars ($35,000,000.00) or so
much thereof as may be advanced hereunder and to pay interest on the outstanding
principal balance hereof from time to time at a daily fluctuating rate tied to
the One- Month Reserve Adjusted Reuters London Inter-Bank Offering Rate
("LIBOR"), with the rate tiers determined on the last day of each fiscal quarter
of Borrower's accounting year, and based upon the following rate tiers:
    
1.
Total IBD / EBITDA ratio < 0.50x
LIBOR + 145 basis points
2.
Total IBD / EBITDA ratio = or > 0.50x and < 1.25x
LIBOR + 170 basis points
3.
Total IBD / EBITDA ratio = or > 1.25x
LIBOR + 195 basis points



Lender will tell Borrower the current LIBOR rate interest rate and rate tier
upon Borrower's request. The initial rate tier shall be #1 above. The rate tier
will not be adjusted more often than quarterly. Interest will be computed on the
basis of actual days elapsed and a year of 360 days.


Interest is payable beginning December 1, 2013, and on the same date of each
consecutive month thereafter, plus a final interest payment with the final
payment of principal. Principal is payable on November 15, 2016, the "Revolving
Loan Maturity Date."


This Note may be prepaid in full or in part at any time without indemnity.
Prepayments of less than all the outstanding principal amount of this Note shall
be applied upon principal payments in the inverse order of their maturities.


Failure to exercise any option provided herein will not constitute a waiver of
the right to exercise the same in the event of any subsequent default. Borrower
agrees that if, and as often as, this Note is given to an attorney for
collection or to defend or enforce any of Lender's rights hereunder, Borrower
will pay to the Lender its reasonable attorneys' fees, together with all court
costs and other expenses paid by Lender.


Borrower waives presentment, protest and demand, notice of protest, demand and
of dishonor and nonpayment of this Note and any lack of diligence or delays in
collection or enforcement of this Note. Borrower agrees that this Note, or any
payment hereunder, may be extended from time to time, and Borrower consents to
the release of any party liable for the obligation evidenced by this Note, the
release of any of the security for this Note, the acceptance of any other
security therefor, or any other indulgence or forbearance whatsoever, all
without notice to any party and without affecting the liability of Borrower.



1

--------------------------------------------------------------------------------




THIS NOTE WILL BE CONSTRUED UNDER AND GOVERNED BY THE LAWS OF THE STATE OF SOUTH
DAKOTA, WITHOUT GIVING EFFECT TO CONFLICT OF LAWS OR PRINCIPLES THEREOF, BUT
GIVING EFFECT TO FEDERAL LAWS OF THE UNITED STATES APPLICABLE TO NATIONAL BANKS.
WHENEVER POSSIBLE, EACH PROVISION OF THIS NOTE AND ANY OTHER STATEMENT,
INSTRUMENT OR TRANSACTION CONTEMPLATED HEREBY OR RELATING HERETO, WILL BE
INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER SUCH APPLICABLE
LAW, BUT, IF ANY PROVISION OF THIS NOTE OR ANY OTHER STATEMENT, INSTRUMENT OR
TRANSACTION CONTEMPLATED HEREBY OR RELATING HERETO IS DETERMINED TO BE
PROHIBITED OR INVALID UNDER SUCH APPLICABLE LAW, SUCH PROVISION WILL BE
INEFFECTIVE ONLY TO THE EXTENT OF SUCH PROHIBITION OR INVALIDITY, WITHOUT
INVALIDATING THE REMAINDER OF SUCH PROVISION OR THE REMAINING PROVISIONS OF THIS
NOTE OR ANY OTHER STATEMENT, INSTRUMENT OR TRANSACTION CONTEMPLATED HEREBY OR
RELATING HERETO.


AT THE OPTION OF LENDER, THIS NOTE MAY BE ENFORCED IN ANY FEDERAL COURT OR SOUTH
DAKOTA CIRCUIT COURT SITTING IN SIOUX FALLS OR BROOKINGS, SOUTH DAKOTA; AND
BORROWER CONSENTS TO THE JURISDICTION AND VENUE OF ANY SUCH COURT AND WAIVES ANY
ARGUMENT THAT VENUE IN SUCH FORUMS IS NOT CONVENIENT. IN THE EVENT BORROWER
COMMENCES ANY ACTION IN ANOTHER JURISDICTION OR VENUE UNDER ANY TORT OR CONTRACT
THEORY ARISING DIRECTLY OR INDIRECTLY FROM THE RELATIONSHIP CREATED BY THIS
NOTE, LENDER AT ITS OPTION WILL BE ENTITLED TO HAVE THE CASE TRANSFERRED TO ONE
OF THE JURISDICTIONS AND VENUES ABOVE-DESCRIBED, OR IF SUCH TRANSFER CANNOT BE
ACCOMPLISHED UNDER APPLICABLE LAW, TO HAVE SUCH CASE DISMISSED WITHOUT
PREJUDICE.


Borrower irrevocably waives any and all right to trial by jury in any legal
proceeding arising out of or relating to this Note or any of the Loan Documents
(as defined in the Loan Agreement) or the transactions contemplated hereby or
thereby.




[signatures on following page]

2

--------------------------------------------------------------------------------






 
DAKTRONICS, INC.
 
 
 
By:  /s/ Reece A. Kurtenbach
 
Reece A. Kurtenbach, Its Chief Executive Officer
 
 
 
By:  /s/ Sheila M. Anderson
 
Sheila M. Anderson, Its Chief Financial Officer







STATE OF SOUTH DAKOTA
)

        : SS
COUNTY OF BROOKINGS
)



On this the 15th day of November, 2013, before me personally appeared Reece A.
Kurtenbach, known to me to be the Chief Executive Officer, and Sheila M.
Anderson, known to me to be the Chief Financial Officer, of Daktronics, Inc.,
the corporation that is described in and that executed the within instrument and
acknowledged to me that such corporation executed the same.


IN WITNESS WHEREOF, I hereunto set my hand and official seal.


 
By:  /s/ Audrey Kress
 
Notary Public - South Dakota
 
 
My Commission Expires:
7 December 2016
(seal)
 

                              



3